Citation Nr: 9929438	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  94-05 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for residuals of 
spinal fusion, other than scars, to include arthritis, as due 
to spondylolisthesis currently rated as 40 percent disabling.

3.  Entitlement to a compensable rating for scars as a 
residual of spinal fusion, to include arthritis, as due to 
spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1993 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
arthritis due to service connected spondylolisthesis and 
service connection for tinnitus were denied.  The veteran 
appeals the rating decision.  By means of a February 1995 
rating decision the RO granted an increase in the veteran's 
service connected spinal fusion and spondylolisthesis to 40 
percent reclassifying his disability as residuals, spinal 
fusion, due to spondylolisthesis, with arthritis.  In 
essence, the RO treated his claim as one for an increased 
rating for his previously service connected back disability.  
The Board finds that the veteran is not prejudiced by this 
reclassification of the veteran's claim.  

Additionally, the Board notes that the United States Court of 
Veterans Appeals, now the United States Court of Appeals for 
Veterans Claims, (Court) has held that scarring can be rated, 
for VA benefit purposes, as separate and distinct from 
underlying symptomatology.  Esteban v. Brown, 6 Vet.App. 259 
(1994).  As the veteran's residuals of spinal fusion due to 
spondylolisthesis include scarring from back surgery, the 
Board will address the issue of an increased (compensable) 
rating separately from an increased rating for residuals of a 
spinal fusion, to include arthritis, as due to 
spondylolisthesis.  The Board finds that the veteran is not 
prejudiced by this decision.

The Board also notes an informal claim for a total disability 
rating due to individual unemployability (TDIU) was received 
on November 23, 1994.  An August 1995 rating action denied 
entitlement to TDIU.  The veteran filed a notice of 
disagreement in on September 27, 1995.  He was furnished with 
a Supplemental Statement of the Case (SSOC) on October 29, 
1997 at which time he was notified that he had 60 days in 
which to perfect an appeal for any issue not previously 
included in a substantive appeal.  The veteran had not 
previously perfected an appeal with respect to a claim for 
TDIU; however, he had perfected an appeal for service 
connection for tinnitus and an increased rating for a back 
disability.

Under VA regulations, a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  If the Statement of the Case (SOC) and any 
prior SSOC addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202 (1998).  The substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC or the SSOC to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302 (b) (1998).

The evidence shows that a SSOC was mailed to the veteran more 
than one year after the rating decision.  Accordingly, he had 
60 days from October 29, 1997 to file a substantive appeal.  
On November 17, 1997, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran in which he 
stated, "Please process the appeal which you have in your 
possession."  This statement does not satisfy the 
requirement for a substantive appeal as it fails to 
specifically identify the issues of appeal as required by 
38 C.F.R. § 20.202.   As of November 1997, the veteran had 
perfected an appeal as to the issue of service connection for 
tinnitus and an increased rating for a back disability.  It 
is unclear as to whether his November 1997 statement was a 
desire for VA to process this prior perfected appeal or if 
the veteran intended this statement to be a substantive 
appeal of the issue of entitlement to TDIU.  In either case, 
his November 10, 1997 does not satisfy the requirements for a 
substantive appeal as it fails to identify, with specificity, 
the issues on appeal.  Accordingly, as a proper appeal for 
TDIU is not before the Board, the Board lacks the 
jurisdiction to adjudicate the veteran's claim.  See 
38 C.F.R. §§  20.101, 20.200, 20.202 (1998).  

The Board also notes that the veteran, in a hearing before 
the undersigned Board Member sitting at the RO, indicated 
that he currently experiences depression as secondary to his 
lower back, and that matter is referred to the RO for 
consideration as appropriate.


FINDINGS OF FACT

1.  Tinnitus was not shown in service.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for residuals of 
spinal fusion other than scars, to include arthritis as due 
to spondylolisthesis has been developed.

3.  The veteran's residuals of a spinal fusion, other than 
scars, as due to spondylolisthesis are manifested by constant 
pain and limitation of activities of daily living.

4.  All evidence necessary for an equitable disposition of 
the veteran's claim for scars as a residual of spinal fusion 
as due to spondylolisthesis has been developed.

5.  The veteran's residuals of a spinal fusion as due to 
spondylolisthesis are manifested by a tender and painful 
surgical scar. 



CONCLUSIONS OF LAW

1. A claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased rating of 60 percent, but 
no greater, for residuals of spinal fusion, to include 
arthritis, as due to spondylolisthesis are met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5286, 
5293 (1998).  DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for a 10 percent rating for a tender and 
painful scar as a residual of spinal fusion, to include 
arthritis, as due to spondylolisthesis is met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.20, 
4.118, Diagnostic Codes 7803, 7804 (1998).  Esteban v. Brown, 
6 Vet. App. 259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has tinnitus, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had tinnitus during 
service; (2) whether he currently has tinnitus; and if so, 
(3) whether his current tinnitus is etiologically related to 
his service.  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).

As set forth above, a well-grounded claim requires a showing 
of an inservice disease or injury which resulted in 
disability.  Service medical records do not show any 
complaints, treatment, or diagnosis of tinnitus during 
service.  An August 1967 medical examination report conducted 
in conjunction with the veteran's separation from service is 
negative for any complaint, treatment, or diagnosis of 
tinnitus.  On the contrary, on an August 1967 report of 
medical history, when asked "have you ever had or have you 
now" ear trouble, running ears, or hearing loss, he answered 
"no."  

The Board must conclude, based on the evidence discussed 
above, that tinnitus is not shown in service.  The only 
evidence the veteran has presented is his own recitation of 
his current symptoms.  He has not presented any clinical 
evidence that would link tinnitus to service.  He is 
competent to report his symptoms; however, in the absence of 
evidence indicating that he has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of any tinnitus he may currently have to be of no 
probative value.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service or that has not been related to service by clinical 
evidence, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for arthritis of the right foot could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's claim 
is not well grounded and is therefore denied, in accordance 
with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The evidence does not 
indicate that any additional evidence with respect to the 
veteran's claim for service connection for tinnitus exists 
which has not already been associated with his claims folder.  
The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claim for 
service connection, at any time.


II.  Increased Rating for Residuals of Spinal Fusion, other 
than Scars,
 to Include Arthritis, as Due to Spondylolisthesis

Initially, the Board finds that the veteran's claim for an 
increased rating for residuals of spinal fusion, other than 
scars, to include arthritis, as due to spondylolisthesis is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained that have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran contends that the severity of his residuals of a 
spinal fusion, other than scars, is more severe than 
currently rated and that an increased rating is therefore 
appropriate.  After a review of the evidence, the Board finds 
that his contentions are supported by the evidence and that 
the criteria for an increased rating are met.

The Board granted service connection for spondylolisthesis in 
January 1981.  An April 1981 rating action by the RO assigned 
a 20 percent disability rating and classified the veteran's 
disability as residuals, spinal fusion, due to 
spondylolisthesis.  In July 1992, the veteran filled a claim 
for an increased rating, contending that he had developed 
arthritis as residual of his spondylolisthesis.  By means of 
a February 1995 rating action, the disability rating of the 
veteran's residuals of spondylolisthesis was increased to 40 
percent as the evidence indicated that the veteran had 
developed arthritis due to his spondylolisthesis.  As this 
did not constitute a full grant of benefits on appeal, the 
issue remains on appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

As the symptomatology of the veteran's back disability is 
similar to that of intervertebral disc syndrome, his current 
residuals of spinal fusion, to include arthritis, as due to 
spondylolisthesis is currently rated under Diagnostic Code 
5293 of the Schedule.  38 C.F.R. § 4.71a (1998).  A 
disability which is not listed in the Schedule may be rated 
under a closely related disease or injury listed in the 
Schedule when the functions affected and the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  Under Diagnostic Code 5293, a 40 
percent evaluation contemplates severe symptomatology 
manifested by recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted with pronounced 
symptomatology with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). The veteran was afforded a VA spine examination in 
April 1993.  He complained that his back hurt all the time 
and that the pain would travel down into his right leg.  He 
felt as though he could not work due to his back pain.  Upon 
objective examination, a well-healed midline scar in the 
middle of the back was noted.  While the examiner found loss 
of the lordotic curve and fusion of the lumbar vertebra, the 
musculature of the back was normal.  The examination report 
indicates that there was objective evidence of pain on 
motion; however, with respect to neurological involvement, 
there were no localizing signs present.  The examination 
report indicates that he had 21 degrees of forward flexion, 2 
degrees of backward extension, 34 degrees of left lateral 
flexion, 36 degrees of right lateral flexion, 30 degrees of 
rotation to the left and 30 degrees of flexion to the right.

At a hearing before a RO hearing office in October 1994, the 
veteran stated that he had a TENS unit prescribed due to his 
back pain.  He stated that it was necessary for him to 
occasionally wear a back brace due to the pain.  He further 
stated that he had to take a medical retirement from his 
position at the Tennessee Valley Authority due to problems 
related to his back.  He reported that his legs would "fold 
up" when walking.  

In January 1995, the veteran was accorded a VA spine 
examination.  He appeared at the examination with a TENS unit 
in place.  The examination report indicates that there were 
no postural abnormalities shown on objective examination; 
however, there was a lumbar fusion causing fixation.  The 
report indicates that his musculature was normal for his age.  
Range of motion was recorded at 58 degrees of forward 
flexion, 4 degrees of backward flexion, 30 degrees of left 
lateral flexion, and 30 degrees of right lateral flexion.  
The examiner reported objective evidence of pain on motion 
and that there was tenderness and fixation over the lumbar 
spine.  X-ray evidence indicates that the alignment of the 
lumbar spine, although fused, was normal.  

A January 1995 letter from Dr. Rodney W. Harney indicates 
that the veteran has had rather severe pain chronically in 
his neck and back.  He also noted that because of the extreme 
pain and limitation of function, the veteran has experienced 
depression.  Dr. Harney opined that because of the veteran's 
neck and back problems, he is unable to be gainfully 
employed.  

VA outpatient treatment records indicate numerous complaints 
of low back pain.  He was prescribed a TENS unit for his back 
pain.  A VA outpatient treatment record of April 11, 1994 
notes many operative scars and indicates scar tenderness.  
Similarly, an April 25, 1994 outpatient treatment record 
indicates that the veteran had "very limited" activities of 
daily life aside from necessary self-care.  It was difficult 
from him to get dressed, get into and out of the bathtub, and 
stand while bathing. Outpatient treatment records indicate 
that the TENS unit helped to relax the veteran and aided with 
pain.  Similarly, the outpatient treatment records indicate 
that, at various times, he has required the assistance of 
crutches and a cane for ambulation.  

The evidence also contains employment records from the 
Tennessee Valley Authority.  These records indicate several 
complaints of low back pain which affected his ability to 
work.  A medical assessment in November 1993 indicates that 
he was incapable of performing his usual duties and was 
incapacitated from all other full-time work consistent with 
his training and experience.  

At a June 17, 1999 hearing before the undersigned Board 
Member sitting at the RO, the veteran stated that he had to 
walk with the assistance of crutches.  He stated that he had 
trouble with mobility and balance, and he has difficulty 
getting up when sitting.  He stated that he experienced 
muscle spasm in his back.  He stated that he had to take pain 
medication daily for his pain which he described as 
continuous.  He stated that he had difficulty tying his shoes 
and cleaning himself.  He also testified that he had 
difficulty lifting things due to his back.  The veteran 
sleeps downstairs at his house, as he is unable to walk up a 
flight of stairs without difficulty.  He can not travel an 
hour in an automobile without having to get out walk.   He 
can not sit too long without experiencing a burning sensation 
in his back.  

The Board finds that the evidence, as set forth above, does 
not indicate that the veteran experiences sciatic neuropathy 
or other neurological findings appropriate to the site of his 
diseased discs.  However, the Board notes that the Court has 
held that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the instant case, the Board finds that, while the evidence 
does not show the neurological symptomatology contemplated by 
Diagnostic Code 5293, the veteran currently experiences the 
degree of pain and functional loss contemplated by the 60 
percent rating under that Code.  The evidence shows that his 
activities of daily life are significantly impaired because 
of his residuals of spondylolisthesis.  Further, both the 
April 1993 and January 1995 VA examinations as well as the 
January 1995 letter from Dr. Harney, indicate that the 
veteran experiences objective pain and limitation of function 
due to his disability.   Accordingly, the Board finds that, 
applying DeLuca, the evidences warrants an increased rating 
of 60 percent for the veteran's residuals of a spine fusion, 
to include arthritis, as due to spondylolisthesis.  

The Board notes that a 60 percent evaluation is the highest 
level contemplated by Diagnostic Code 5293.  A 100 percent 
rating under Diagnostic Code 5285 is appropriate for 
residuals of a fractured vertebra with cord involvement, 
confinement to a bed, or long leg braces.  However, the 
evidence does not show that the veteran has residuals of a 
fractured vertebra.  Additionally, a 100 percent disability 
evaluation is appropriate under Diagnostic Code 5286 for 
complete ankylosis of the spine at an unfavorable angle.  
However, while there is evidence of fixation in the lumbar 
spine at a favorable angle, the evidence does not show that 
complete ankylosis of the spine is present.  On the contrary, 
while he experiences severe limitation of range of motion in 
his spine, he still has some motion of his spine.  
Accordingly, an increased rating greater than 60 percent is 
not warranted.

The record does not reflect any request by the veteran that 
the question of entitlement to an increased rating for a 
residuals of a spinal fusion as due to spondylolisthesis be 
referred to the RO for consideration by the appropriate VA 
officials as to whether an "extraschedular" evaluation 
under 38 C.F.R. § 3.321(b)(1) (1998) can be assigned, nor 
does the record reflect the presence of any exceptional or 
unusual disability picture that would compel any such 
referral with regard to impairment resulting from this 
disorder.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

As discussed above, the criteria for an increased rating of 
60 percent, but no greater, for residuals of spinal fusion, 
to include arthritis, as due to spondylolisthesis are met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 
4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 
5286, 5293 (1998). 

III.  Increased (Compensable) Rating for Scars
As a Residual of Spinal Fusion as Due to Spondylolisthesis

Initially, the Board finds that the veteran's claim for an 
increased (compensable) rating for scars as residuals of 
spinal fusion, other than scars, as due to spondylolisthesis 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  He has not alleged that there are any records 
of probative value that may be obtained that have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The Board notes Court has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Under the Schedule, Diagnostic Code 7803 provides for a 10 
percent disability rating for superficial scars which are 
noted to be poorly nourished with repeated ulceration.  
Similarly, Diagnostic Code 7804 allows a 10 percent 
disability rating for superficial scars which are noted to be 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118 (1998).  

While the evidence does not show that the veteran's surgical 
scars are poorly nourished with repeated ulceration, the 
evidence does show that he does have one scar which is tender 
or painful on objective demonstration.  VA outpatient 
treatment records of April 1994 indicate a tender and painful 
scar on objective examination.  Similarly, at a June 1999 
hearing, he stated that he has difficulty with scarring in 
his back.  He stated that the scarring of the left side was 
more sensitive than the right and would sting if he bumped up 
against something.  Accordingly, after resolving all doubt in 
the veteran's favor, we find that the criteria for a 10 
percent rating for a painful and tender scar under Diagnostic 
Code 7804 are warranted.

The Board notes that a 10 percent disability evaluation is 
the maximum rating possible under Diagnostic Code 7804.  
Under Diagnostic Code 7805, a scar may be rated on limitation 
of function of the part of the body affected; however, the 
evidence does not indicate that his scars have resulted in 
limitation of function of any body part. 

Based on the discussion above, the criteria for a 10 percent 
rating, but no greater, for a tender and painful scar are 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Codes 7803, 7804 
(1998).


ORDER

Service connection for tinnitus is denied.  

An increased rating of 60 percent, but no greater, for 
residuals of a spinal fusion, other than scars, to include 
arthritis, as due to spondylolisthesis is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  



An increased rating of 10 percent, but no greater, for a 
painful and tender scar as a residual of a spinal fusion, to 
include arthritis, as due to spondylolisthesis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

